Citation Nr: 0125527	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for right ankle strain.

3.  Entitlement to service connection for left ankle strain.

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for post-traumatic 
headaches.  

6.  Evaluation of impotence, currently rated as 
noncompensable.

7.  Evaluation of dyshidrosis, currently rated as 
noncompensable.

8.  Evaluation of adenocarcinoma of the prostate, status post 
prostatectomy with bilateral pelvic lymph node dissection, 
rated as noncompensable from November 1, 1999.

9.  Entitlement to service connection for left knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1999.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied multiple benefits in September 1999, and 
others in June 2000, and the veteran appealed its decisions 
concerning the claims indicated on the cover page.  A hearing 
was held before the undersigned member of the Board of 
Veterans' Appeals (Board) at the RO in July 2001.

The issue of entitlement to service connection for left knee 
strain is a subject of a remand section of this decision.  

The veteran raised the matter of service connection for 
hematuria in July 2000.  In October 2000, the RO advised him 
to submit evidence in support of that claim and that if he 
did not do so within 30 days, then it would decide the claim 
without such evidence.  The veteran again raised the matter 
in his October 2000 VA Form 9.  The RO did not decide the 
claim.  The veteran submitted a letter concerning hematuria 
from a service department physician in June 2001 and then 
during his hearing before the undersigned in July 2001, he 
brought the matter up again.  The RO has taken no action on 
this matter.  The matter, therefore, is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has right 
knee and right ankle strain which had their onset in service.

2.  The evidence shows that the veteran does not currently 
have left ankle strain.

3.  The evidence shows that the veteran does not currently 
have lumbosacral strain.

4.  The evidence shows that the veteran does not currently 
have post-traumatic headaches.  

5.  The evidence shows that the veteran's dyshidrosis affects 
only a small, nonexposed area when it is active, which is not 
more than once a month, and there is neither constant 
exudation nor constant itching. 

6.  The evidence shows that the veteran is able to obtain an 
erection with the use of medication, and that he does not 
have deformity of his penis.

7.  The evidence shows that neither dyshidrosis nor impotence 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  

8.  The veteran had prostate cancer surgery in service in 
April 1999.  

9.  In September 1999, the RO assigned adenocarcinoma of the 
prostate, status post prostatectomy with bilateral pelvic 
lymph node dissection, a 100 percent evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2001), effective 
from September 1, 1999.  It did not follow the Note to 
38 C.F.R. § 4.115b Diagnostic Code 7528 with regard to 
scheduling a mandatory examination at the expiration of six 
months following cessation of therapeutic measures for the 
veteran's prostatic adenocarcinoma.

10.  VA examination on March 13, 2000, demonstrated that the 
veteran's urinary stress incontinence did not require the use 
of absorbent materials.

11.  Evidence dated November 27, 2000, in the form or a 
letter from the veteran's treating physician at a military 
facility first demonstrates that the veteran's urinary 
incontinence resulting from his postoperative prostatic 
adenocarcinoma requires the wearing of absorbent material 
which must be changed 2 to 4 times per day.


CONCLUSIONS OF LAW

1.  Right knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100 et seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159 and 3.326).  

2.  Right ankle strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100 et seq.; 38 C.F.R. §§ 3.303, 
3.304; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

3.  Left ankle strain was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 1131, 5100 et seq.; 
38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  

4.  Lumbosacral strain was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100 et seq.; 
38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  

5.  Post-traumatic headaches were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5100 et seq.; 
38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326).    

6.  The criteria for a compensable rating for impotence have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5100 et seq.; 
38 C.F.R. §§ 3.321, 4.7, 4.20, 4.31, 4.115b, Diagnostic Code 
7528 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

7.  The criteria for a compensable rating for dyshidrosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5100 et seq.; 
38 C.F.R. §§ 3.321, 4.20, 4.119, Diagnostic Codes 7806 and 
7813 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326).    

8.  The criteria for a 100 percent evaluation for 
adenocarcinoma of the prostate, status post prostatectomy 
with bilateral pelvic lymph node dissection have been met 
from November 1, 1999, through March 13, 2000; and reduction 
to a noncompensable rating (0 percent) was warranted for the 
period from March 14, 2000 through November 26, 2000.  
38 U.S.C.A. §§ 1155, 5107, 5100 et seq.; 38 C.F.R. §§ 3.321, 
4.115b, Diagnostic Codes 7512, 7528 (2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159 and 3.326); Fenderson v. West, 12 Vet. App. 119 
(1999).

10.  The criteria for a 40 percent evaluation for urinary 
stress incontinence have been met as of November 27, 2000.  
38 U.S.C.A. §§ 1155, 5107, 5100 et seq.; 38 C.F.R. §§ 3.321, 
4.115b, Diagnostic Code 7512 (2001); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the RO expressly 
advised the veteran pursuant to the VCAA in May 2001, and a 
review of the record results in the conclusion that VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claims and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632 (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
treatment records which are necessary to adjudicate the 
claims fairly.  The veteran himself has submitted some of the 
pertinent evidence.  Additionally, VA examinations were 
conducted.  All pertinent identified existing obtainable 
evidence which is necessary for a fair and impartial 
determination of the claims appears to be of record, and the 
veteran has been advised as recently as July 2001 that he has 
the right to submit additional evidence.  There are of record 
service, service department, and VA medical records as well 
as lay statements from the veteran relating to his claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process and opportunity to provide evidence and argument in 
support of his claims.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.


Service connection claims

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Factual backgrounds and analyses

Right knee and right and left ankle strain

Service medical records do not show complaints of or 
treatment for right knee or bilateral ankle problems.  The 
veteran's musculoskeletal system and lower extremities were 
normal on service demobilization examination in August 1991.  

On in-service VA examination in June 1999, the veteran stated 
that he had been having right knee and bilateral ankle pain 
for the past three to four months since he had been diagnosed 
with adenocarcinoma of the prostate and had had surgery.  He 
stated that he would have pain in the knee and ankles upon 
awakening in the morning, but that it would wear off and 
resolve as the day went on.  He also had stiffness in the 
joints.  Clinically, his posture and gait were normal in 
pertinent part.  His knee and ankles were reported to have 
"full" ranges of motion; additionally, his right knee was 
noted to have a range of motion from zero to 130 degrees.  
There was no swelling or effusion in his right knee or in 
either ankle.  There was slight tenderness on the lateral 
aspect of the right knee and slight tenderness on the lateral 
malleolus of the right ankle.  No redness or muscle spasms 
were noted.  X-rays of both ankles were normal.  The 
diagnoses were right knee strain and bilateral ankle strain.  

At the time of the veteran's hearing in July 2001, he 
testified that he had no ankle pain.  

As concerns the veteran's right knee and right ankle, the 
veteran was shown to have tenderness of his right knee and 
ankle during the in-service VA examination.  Moreover, right 
knee strain and right ankle strain were diagnosed.  The Board 
concludes that there are sufficient manifestations of right 
knee and right ankle pathology supported by the findings of 
tenderness on the in-service VA examination to conclude that 
the veteran has chronic right knee strain and chronic right 
ankle strain that began in service.  

Regarding the left ankle, there is no objective evidence of 
current left ankle disease or injury and in fact, the 
evidence indicates that no left ankle disease, injury, or 
disability is present.  While the VA examiner who examined 
the veteran in June 1999 reported a diagnosis of bilateral 
ankle strain, all of the left ankle clinical findings and 
X-rays were normal, and there are no other in-service or 
post-service medical records showing left ankle disease, 
injury, or disability.  As such, the Board concludes that the 
veteran does not have left ankle disability.  The 
preponderance of the evidence is against the claim, so the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Lumbosacral strain

The veteran was treated for back strain in May 1978 after he 
complained of lower lumbar region back pain due to stress 
from lifting a television.  Clinically, there was no 
tenderness or spasm in the back but a slight limitation of 
motion due to pain was noted.  The impression was back 
strain.

On service demobilization examination in August 1991, the 
veteran denied having recurrent back pain, and clinically, 
his spine and musculoskeletal system were normal.  

On VA examination in June 1999, the veteran had no back 
complaints.  Clinically, his posture and gait were normal, 
except for his gait being a little bit slow due to pain from 
an April 1999 surgical wound from surgery to treat his 
prostate cancer.  There was no tenderness of the spine, no 
paraspinal tenderness, and no costovertebral angle 
tenderness.  Deep tendon reflexes were 2+ bilaterally and 
symmetrical, muscle strength was good bilaterally, and 
sensory examination was unremarkable.  The diagnosis was 
"lumbosacral strain by medical records and by history with 
residuals."  

In conjunction with the veteran's September 1999 claim, the 
veteran stated:  "I have lower back pains.  If I can get out 
and run it doesn't happen as much."  In July 2000, the 
veteran stated that he fell while carrying a large television 
and stereo system in 1978.  He also stated:  "It caused me 
to have problems with my back."

The preponderance of the evidence shows that the veteran does 
not have lumbosacral strain.  While the examiner diagnosed 
lumbosacral strain in June 1999, that diagnosis is not 
supported by the clinical findings reported or by other 
medical evidence.  The veteran's back was normal at the time 
of the examination in June 1999.  There is only one record of 
treatment specifically for the back in the service medical 
records, dated in May 1978, and the veteran denied having 
recurrent back pain and had a normal spine and 
musculoskeletal examination on demobilization examination in 
August 1991.  

In short, although the VA examiner in June 1999 reported a 
diagnosis of "lumbosacral strain by medical records and by 
history with residuals," no residuals were reported 
clinically, and the medical records, specifically the service 
demobilization examination report in August 1991, and the 
lack of treatment records or other documents showing 
chronicity after the 1978 episode of back strain weigh 
heavily against the diagnosis.  Moreover, in July 2001, the 
veteran testified that he had not had low back pain since 
1994.  The Board concludes that the evidence does not show 
that the veteran currently has a chronic lumbosacral 
disability.  The benefit of the doubt doctrine does not 
apply, as the evidence preponderates against the claim.  
38 U.S.C.A. § 5107; Gilbert; Alemany.  

Post-traumatic headaches

Service medical records indicate that the veteran complained 
of headaches and back pain among other symptoms in September 
1980; he was assessed as having viral syndrome that resolved.  
He was treated for a headache after an August 1983 accident 
in which a jeep overturned and he sustained a small lump over 
his left eye.  He was admitted to a ward for observation, 
examined neurologically, and given aspirin.  

On service demobilization examination in August 1991, the 
veteran denied having frequent or severe headaches, and he 
was normal neurologically.  Headaches were not diagnosed.  

On in-service VA examination in June 1999, the veteran 
reported having headaches after a minor head injury he 
sustained when a radio fell on his head during a jeep 
accident.  He reported that his headaches were intermittent 
and that his last one was about three years ago.  
Neurological examination revealed that his memory, 
orientation, and coordination were good.  The diagnosis was 
status post head injury, remote, with post-traumatic 
headaches which had resolved about three years ago.  

When the veteran claimed service connection for post-
traumatic headaches in September 1999, he stated that he 
still experienced headaches from time to time, but that they 
were not as bad as the ones he had had in the 1980's.  

In a July 2000 letter, the veteran stated that he experiences 
headaches as a consequence of a 62-pound radio hitting him in 
the head when a Jeep he was in rolled over during service.  

During his hearing before the undersigned in July 2001, the 
veteran testified that he had not experienced headaches since 
about the first part of the 1990's.  

In light of the above, while it is clear that the veteran 
injured his head in service in a Jeep accident and was 
treated for a headache about three hours later, the evidence 
shows that he does not currently have post-traumatic 
headaches.  Two of his statements say he does, but they were 
made in a compensation setting without a physician being 
present to inquire into medical matters concerning their real 
existence, and two others, one to a physician and the other 
one under oath, indicate that he does not.  The latter two 
statements are more credible.  

Statements when given for treatment purposes or when they can 
be corroborated or negated by physicians who have expertise 
in the study of diseases and injuries are often more accurate 
than those given for other reasons, such as when compensation 
might be a motivating factor.  Statements under oath often 
are more accurate than those not under oath.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."

Moreover, the physician who examined the veteran in June 1999 
indicated that the veteran's headaches had resolved, and the 
veteran did not have any further treatment for headaches in 
service after his August 1983 injury, denied having frequent 
or severe headaches at the time of his service demobilization 
examination in August 1991, and has not had any treatment for 
headaches since service discharge.  The evidence indicating 
that he does not have post-traumatic headaches is more 
probative than the evidence to the contrary.  Accordingly, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Increased rating claims

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2001).  

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment may 
be assigned by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission.  38 C.F.R. § 3.321(b)(1) (2001).  


Dyshidrosis

Factual background and analysis

The veteran was treated for dyshidrosis in service, as in 
July 1989, when he complained of foot blisters.  

On in-service VA examination in June 1999, the veteran 
reported that since 1985, he had had blisters recurring 
between his toes on both feet, becoming painful, mostly on 
each 5th toe, to the extent that he had had to call in sick.  
He had been treated with massage.  He indicated that he had 
had relief with TAC cream topically which had been prescribed 
for him.  He stated that he continued to have blisters on and 
off, especially when he would wear boots.  Clinically, there 
was evidence of healed superficial ulcers with scaling of the 
skin noted between toes.  No other skin changes were present.  
The diagnosis was dyshidrosis of the feet with recurrent 
blistering lesions.  

When the veteran filed his claim in September 1999, he 
reported that he still had problems with his feet, with the 
summer months being the worst.  He used a foot massage and a 
foot stone to keep the flaking down.  He stated that there 
would be some bad blisters between the toes once the weather 
would get hot.  

In July 2000, the veteran stated that he had blisters on both 
of his feet, and that he had had them for 15 years.  

In October 2000, the veteran stated that no one had checked 
his feet.  He stated that when he had been examined in June 
1999, his blisters had gone down because he had been in the 
hospital recuperating from prostate surgery and had not been 
wearing shoes.  He stated that he currently had blisters 
between his toes on both feet, and that when the weather 
would get warm, he could not wear shoes.

In December 2000, the veteran stated that he was using 
Miconazole Nitrate for his feet.

During the veteran's hearing before the undersigned in July 
2001, the veteran stated that his feet were currently doing 
better and that he used a topical ointment for them daily.  
He stated that his feet would itch.  If he would wear shoes 
for three to four days consecutively, he would start getting 
blisters again.  He would usually get the blisters about once 
a month during the summer.  Most of the time he would pop 
them, clean them up, and then put medication on them.

Dyshidrosis is not listed in the rating schedule.  The 
schedule provides that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  The Board 
notes that the RO has rated this disability under 38 C.F.R. § 
4.118, Diagnostic Code 7813, which is the Diagnostic Code for 
dermatophytosis.  The schedule directs that dermatophytosis 
be rated as for eczema dependent upon the location, extent, 
and repugnant or otherwise disabling character of the 
manifestations.  The Board has reviewed 38 C.F.R. Part 4 and 
can find no other diagnostic code that would be more 
appropriate in rating the veteran's disability.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement, warrants a 30 percent evaluation.  
With exfoliation, exudation or itching, if involving an 
exposed surface or an extensive area, a 10 percent evaluation 
is warranted.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2001).

Accepting the veteran's statements as to the worst his 
dyshidrosis has been during the course of his claim, still, 
only a noncompensable rating is warranted under the rating 
schedule.  The rating schedule requires that exfoliation, 
exudation or itching, if involving an exposed surface or an 
extensive area, warrants a 10 percent rating, and that 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
rating.  

Over the course of the claim, the area affected has been only 
a small area, by all accounts and information.  The June 1999 
VA examination indicated that it affected the veteran only 
between his toes, and the veteran has not indicated 
otherwise.  There was no exudation or itching reported 
although there were healed superficial ulcers and scaling of 
the spaces between the toes.  Nevertheless, the veteran 
indicates that he is able to minimize exfoliation with the 
use of a stone.  While the veteran has testified that his 
condition waxes and wanes, the evidence shows that it does 
not affect an extensive area even when it waxes.  It is 
limited to the interspaces of the toes.  Moreover, it affects 
a nonexposed area, the spaces between the toes, which amounts 
to a small area.  In light of the above, a 10 percent rating 
is not warranted.  

The degree of disability present more nearly approximates the 
criteria for the noncompensable rating now assigned than for 
any higher rating.  As such, the benefit of the doubt 
doctrine is not for application.  Instead, application of 
38 C.F.R. § 4.7 results in no more than a noncompensable 
rating.  

Impotence

Factual background and analysis

The veteran underwent a radical retropubic prostatectomy in 
April 1999 for localized prostate cancer.

On in-service VA urology examination in June 1999, it was 
noted that the veteran had undergone a radical retropubic 
prostatectomy in April 1999, and that he reported that he had 
been completely impotent since the time of the surgery.  
Physical examination of the veteran's genitalia was 
accomplished, without deformity of the penis being noted.  
The diagnosis was sexual impotence secondary to prostate 
cancer.  

In October 1999, the veteran reported that for an erection, 
he had to use Caverject 10 mcg.  

In November 1999, a service department physician wrote VA 
advising it that the veteran had suffered total erectile 
dysfunction after his radical retropubic prostatectomy.

On VA urology examination in March 2000, the veteran reported 
that he was on no medications.  He stated that he had 
complete impotence since his prostate surgery in April 1999.  
He used a MUSE PGE intraurethral insert to achieve an 
erection.  His genitourinary system was examined and no 
penile deformity was noted.  

In November 2000, the veteran's service department urologist 
indicated that the veteran had been on PGE1 injections to 
regain the use of his penis with erections.  

With respect to impotence, the Board notes that there is not 
a listed Diagnostic Code for impotence, and that the RO has 
rated it by analogy to Diagnostic Code 7522.  It is the 
Diagnostic Code which is most closely analogous to impotence, 
as it is for penis deformity.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7522.  The Board has reviewed 38 C.F.R. Part 
4 and can find no other diagnostic code that would be more 
appropriate in rating the veteran's disability.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  The Board notes that the 
veteran has been awarded special monthly compensation under 
38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due 
to loss of use of a creative organ.

Under the criteria of Diagnostic Code 7522, two distinct 
elements are required for a compensable rating.  First, the 
veteran must have a penile deformity.  Second, the veteran 
must have loss of erectile power.  The evidence shows that 
the veteran is able to obtain an erection with medical aid.  
Moreover, he does not have deformity of his penis; no penile 
deformity is claimed.  

In light of the above, a compensable rating is not warranted 
under the rating schedule.  While there is no noncompensable 
(0 percent) rating listed for that Diagnostic Code, a 
noncompensable rating is necessary.  The provisions of 
38 C.F.R. § 4.31 provide that, in every instance where the 
rating schedule does not provide for a 0 percent 
(noncompensable) rating for a diagnostic code, such rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Additional matter

In this case, the RO adjudicated the issues of entitlement to 
extra-schedular evaluations pursuant to 38 C.F.R. § 
3.321(b)(1) in its September 1999 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referrals for extra-schedular consideration 
for dyshidrosis and impotence were not warranted in this 
case.  The Board agrees.  

The Board finds no evidence of exceptional disability 
pictures in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
dyshidrosis or impotence.  Moreover, there is no evidence in 
the claims file which indicates that there is marked 
interference with employment as a result of either of these 
conditions.  On VA examination in March 2000, the veteran 
indicated that he was currently working in the produce 
department of a large chain store, and that he had been doing 
that for a couple of months.  Before that he was unemployed, 
but there is no indication that it was due to dyshidrosis or 
impotence.  Additionally, he was currently working 40 hours 
per week and had not missed any work due to illness or 
injury.  There does not appear to be marked interference with 
employment due to either of these disabilities.  In light of 
the above, referral for extraschedular evaluations is not 
warranted.  

Next, the dyshidrosis and impotence rating decision appeals 
were treated as appeals of original compensation rating 
decisions.  However, over the course of the rating period for 
each, there have been no separate and distinct levels of 
disability.  Instead, the manifestations have continuously 
remained below the compensable level.  Accordingly, staged 
ratings are not appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Adenocarcinoma of the prostate

The veteran underwent a prostatectomy in April 1999 while he 
was still in service.  In June 1999, he had an in-service VA 
examination, at which time, it was reported that pathological 
findings associated with the April surgery revealed a 
localized adenocarcinoma with negative lymph nodes and 
negative surgical margins.  The veteran related that he had 
done well after surgery, had good urinary control, and wore 
no incontinence device or pad.  Digital rectal examination 
revealed no palpable adenoma.

The veteran was discharged from the service in August 1999.  
In September 1999, a claim for service connection was 
received.  That same month, the RO granted service connection 
for adenocarcinoma of the prostate, status post prostatectomy 
with bilateral pelvic lymph node dissection.  It rated the 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7528 and 
assigned a 100 percent evaluation effective from September 1, 
1999, to November 1, 1999, with a noncompensable evaluation 
thereafter.

On VA examination on March 13, 2000, history was given of 
radical prostatectomy in April 1999 with no postservice 
radiation, chemo or hormonal therapy.  The veteran reported 
that he had stress incontinence but did not require the use 
of a pad, as he was able to detect the urge to urinate.  He 
stated it was difficult for him to hold back the urine.  He 
had had no recurrence of adenocarcinoma.  On examination 
there was no inguinal adenopathy.

In June 2000, the RO granted a separate evaluation for 
urinary stress incontinence, as a residual of the service-
connected adenocarcinoma of the prostate, and assigned a 
noncompensable evaluation, effective September 1, 1999.

In a November 27, 2000, statement a military urologist stated 
that the veteran's daytime incontinence required 2 pads per 
day during normal health, which was increased to 4 pads per 
day when he had a cold or cough.  His nighttime incontinence 
required 1 to 2 pads.  In a June 2001 statement the physician 
reported that the veteran was being worked up for hematuria 
and that intravenous pyelogram and cystoscopy were normal.

The provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 
have only one listed evaluation, a 100 percent evaluation for 
malignant neoplasms of the genitourinary system.  The Note 
following that Diagnostic Code indicates the following:  

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 
percent shall continue with mandatory VA 
examination at the expiration of six months.  
Any change in evaluation based upon that or 
any subsequent examination shall be subject 
to the provisions of  § 3.105(e) of this 
chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The provisions of 38 C.F.R. § 3.105(e) indicate:

Reduction in evaluation -- compensation.  
Where the reduction in evaluation of a 
service-connected disability or employability 
status is considered warranted and the lower 
evaluation would result in a reduction or 
discontinuance of compensation payments 
currently being made, a rating proposing the 
reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  
The beneficiary will be notified at his or 
her latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
reduced or discontinued effective the last 
day of the month in which a 60-day period 
from the date of notice to the beneficiary of 
the final rating action expires.  

The Board notes that in the instant case, the RO did not 
follow the provisions of the Note to 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 in its September 1999 rating decision.  
Specifically, it reduced the 100 percent evaluation without 
affording the veteran an examination six months after 
surgical treatment ended; under the regulation such 
examination is mandatory.  See id.  Therapeutic procedure for 
adenocarcinoma of the prostate ended while the veteran was in 
service-in April 1999, when he underwent the prostatectomy.  
Therefore, at the time of the June 1999 examination, six 
months had not passed following cessation of treatment, and 
thus the 100 percent evaluation could not be reduced based on 
that examination.  See id.

Additionally, the Board notes that the Note to Diagnostic 
Code 7528 also refers to the procedural provisions of 
38 C.F.R. § 3.105(e) for reduction of the 100 percent rating.  
However, that regulation applies only where there will be a 
reduction or discontinuance of payments already being made.  
This case involves an appeal from the initial rating action 
that granted service connection for adenocarcinoma of the 
prostate and thus payments were not being made at the time of 
the September 1999 rating decision.  Therefore, the Board 
concludes that 38 C.F.R. § 3.105(e) does not apply to this 
case and that staged ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Although the June 1999 examination was conducted less than 
six months after cessation of treatment for the veteran's 
adenocarcinoma, the veteran subsequently underwent VA 
examination on March 13, 2000.  This examination satisfied 
the requirements of the Note to Diagnostic Code 7528 (since 
at least six months had passed since therapeutic procedure), 
and therefore the reduction of the 100 percent rating can 
properly be made as of the date of the March 2000 
examination.  Thus, the Board concludes that the 100 percent 
rating for the veteran's postoperative prostatic 
adenocarcinoma must be continued through March 13, 2000.  
38 C.F.R. § 3.500 (2001).  Thereafter, in accordance with the 
Note to Diagnostic Code 7528, the disability must be rated on 
residuals.

The RO has rated the veteran's residuals as urinary stress 
incontinence and assigned a separate noncompensable 
evaluation.  This occurred in a June 2000 rating decision.  
In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in December 2000, he included the issue of 
entitlement to an initial compensable evaluation for urinary 
stress incontinence as part of his appeal.  The Board finds 
that the inclusion of this issue in the veteran's VA Form 9 
has perfected this issue so that it is part of the current 
appeal.  Although the RO has assigned a separate disability 
designation for the urinary residuals of postoperative 
adenocarcinoma of the prostate, this does not constitute a 
new disability, for which the veteran must submit a notice of 
disagreement and a substantive appeal, following the issuance 
of a statement of the case.  Specifically, under Diagnostic 
Code 7528, it states that if there has been no local 
reoccurrence or metastasis of adenocarcinoma of the prostate 
that the disability will be rated based on residuals.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528 at Note.  Here, the 
veteran's residuals of the adenocarcinoma are urinary stress 
incontinence.  Accordingly, that issue is part of the current 
appeal in seeking a higher initial evaluation, and the Board 
has jurisdiction to consider the claim.

The service-connected urinary stress incontinence is rated by 
analogy to chronic cystitis, which is to be rated as a 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512.  A voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2001).  
The Board notes that the most applicable symptom in this case 
is urine leakage, as evidenced in the November 2000 statement 
from the military urologist (where he reported the difficulty 
the veteran had with urine leakage).  Additionally, the 
veteran has not reported difficulty with urine frequency or 
obstructed voiding to warrant consideration of those 
criteria.  The criteria and evaluations for urine leakage are 
as follows:

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day-
60 percent.

Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day-40 percent.

Requiring the wearing of absorbent 
materials which must be changed less than 
2 times per day-20 percent.

Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the assignment of a 
noncompensable rating as of March 14, 2000, and the grant of 
a 40 percent evaluation as of November 27, 2000, the date of 
the letter from the military urologist.  The reasons follow.

The Board notes that the veteran has now been assigned a 
100 percent evaluation from September 1, 1999, through March 
13, 2000, for adenocarcinoma of the prostate, status post 
prostatectomy with bilateral pelvic lymph node dissection.  
Subsequent to this date, the veteran's adenocarcinoma of the 
prostate is then rated based upon the residuals.  At the time 
of the March 13, 2000, VA examination, the veteran reported 
that he had stress incontinence but denied having to use a 
pad, stating that he was able to detect the urge to urinate.  
Thus, at that time, the veteran's urinary stress incontinence 
(the residuals of adenocarcinoma of the prostate) did not 
warrant a compensable evaluation, as he was not using any 
absorbent materials for urine leakage-a requirement for a 
compensable evaluation.  See 38 C.F.R. § 4.115a.  

However, in the November 27, 2000, statement, the military 
urologist stated that the veteran required 2 pads per day 
during normal health, 4 pads per day when he had a cold or 
cough, and 1 to 2 pads per night.  This establishes a 
factually ascertainable date as to when the veteran's 
service-connected urinary stress incontinence increased in 
severity.  Again, prior to November 2000, there was no 
evidence, to include statements made by the veteran, that he 
had to use absorbent materials for the service-connected 
urinary stress incontinence.  The symptoms the military 
urologist described in the November 2000 letter fall within 
the 40 percent evaluation.  See id.  Thus, the Board finds 
that a 40 percent evaluation for urinary stress incontinence 
as of November 27, 2000, is warranted.  

The Board must now consider whether initial evaluations in 
excess of 0 percent after March 13, 2000, and in excess of 
40 percent as of November 27, 2000, are warranted and finds 
that they are not.  Again, at the time of the March 13, 2000, 
VA examination, the veteran denied having to use absorbent 
materials for urinary stress incontinence, which would 
warrant no more than a noncompensable evaluation.  Between 
March 13, 2000, and November 27, 2000, there is no evidence 
in the record to show that the veteran was using absorbent 
materials to warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.115a.

As to the veteran's symptoms as of November 27, 2000, neither 
the veteran, nor the military urologist, has stated that the 
veteran requires the use of an appliance or requires 
absorbent materials which must be changed more than 4 times 
per day.  See id.  Although the military urologist stated 
that the veteran needed to change the absorbent material 4 
times per day when the veteran had a cold or cough and also 
change the absorbent material 1 to 2 times per night, which 
would place the changes to more than 4 times per day, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has to change the absorbent 
materials more than 4 times per day.  The military urologist 
did not state that the veteran had a cold or cough on a 
frequent basis, and the Board will not draw conclusions that 
such is the case.  Accordingly, the Board finds that no more 
than a noncompensable evaluation is warranted for urinary 
stress incontinence between March 13, 2000, and November 26, 
2000, and that no more than a 40 percent evaluation is 
warranted for urinary stress incontinence as of November 27, 
2000, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 54. 



ORDER

Entitlement to service connection for right knee strain is 
granted.

Entitlement to service connection for right ankle strain is 
granted.

Entitlement to service connection for left ankle strain is 
denied.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for post-traumatic 
headaches is denied.  

A compensable rating for impotence is denied.

A compensable rating for dyshidrosis is denied.

A 100 percent evaluation for adenocarcinoma of the prostate, 
status post prostatectomy with bilateral pelvic lymph node 
dissection is granted from November 1, 1999, through March 
13, 2000, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A compensable rating for adenocarcinoma of the prostate, 
status post prostatectomy with bilateral pelvic lymph node 
dissection and residuals thereof, including urinary stress 
incontinence, from March 14, 2000, through November 26, 2000, 
is denied.

A 40 percent evaluation for urinary stress incontinence is 
granted as of November 27, 2000, subject to the controlling 
regulations applicable to the payment of monetary benefits.



REMAND

As concerns the veteran's left knee strain claim, based on 
the evidence of record, it is unclear whether the veteran 
currently has left knee strain.  While the VA examiner who 
examined the veteran in service in June 1999 diagnosed left 
knee strain, there was no clinical evidence of current left 
knee strain reported, absent the possibility that the veteran 
lacked 10 degrees of flexion of the left knee on examination.  
However, whether he lacked 10 degrees of flexion is unclear.  
The examiner indicated in the report both that the veteran 
had a "full" range of motion of the left knee, and that its 
motion was from zero to 130 degrees.  The provisions of 
38 C.F.R. § 4.71, Plate I (2001), indicate that full knee 
flexion is to 140 degrees.  An examination which is adequate 
for rating purposes is needed.  

Additionally, the veteran asserts essentially that post-
service evidence supports a finding of chronic left knee 
strain which had its onset in service.  There are no 
post-service treatment records showing left knee strain 
contained in the claims folder.  The veteran testified in 
July 2001 that he now receives treatment for his left knee 
every month at a Fort Carson, Colorado United States Air 
Force medical facility.  Accordingly, the RO will be required 
to make reasonable attempts to obtain all pertinent post-
service medical records and an examination which is adequate 
for rating purposes and then consider the claim again.

Accordingly, the above claim is REMANDED to the RO for the 
following action:  

1.  The RO shall comply with the VCAA 
including by making reasonable attempts 
to obtain all pertinent post-service 
treatment records concerning the 
veteran's left knee strain claim, 
including those from the Fort Carson, 
Colorado U.S. Air Force facility where 
the veteran indicates he has been 
treated.  

2.  A VA orthopedic examination should 
be conducted to determine whether the 
veteran has left knee strain, and if so, 
whether it is related to service.  The 
report of the examination must contain 
pertinent clinical findings and an 
explanation as to how such findings or 
other factors support the orthopedist's 
opinions.  The claims folder must be 
made available to the physician prior to 
the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
necessary development has been 
completed.  For instance, the RO should 
review the requested examination report 
and required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including any and all 
development required as a result of the 
VCAA and regulations pursuant thereto in 
38 C.F.R. Part 3, see 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001), the RO 
should readjudicate the issue of 
entitlement to service connection for 
left knee strain.  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if necessary.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office, Kutscherousky v. West, 12 Vet. App. 369 
(1999), and he is free to do so.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



